                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


SHEILA WILLIS,

              Plaintiff,

v.                                                       Case No. 8:18-cv-1298-T-AEP

NANCY A BERRYHILL,
Acting Commissioner of Social Security,

              Defendant.
                                           /

                                           ORDER

       This cause comes before the Court upon the Commissioner’s Motion for Entry of

Judgment with Remand (Doc. 13). 1 The Commissioner contends that remand is appropriate to

have the Administrative Law Judge (“ALJ”):

       [E]valuate all opinion evidence of record including opinions from other federal
       agencies; evaluate Plaintiff’s subjective statements and all lay testimony
       regarding Plaintiff’s pain and other symptoms in accordance with the regulations
       and Social Security Ruling 16-3p; re-assess Plaintiff’s residual functional
       capacity; proceed through the sequential evaluation process as needed and
       appropriate based on the updated record; take any further action to complete the
       administrative record; and issue a new decision.

(Doc. 13). Plaintiff does not object to the relief requested. Accordingly, for the reasons stated

in the Commissioner’s motion, it is hereby

       ORDERED:

       1. The Commissioner’s Motion for Entry of Judgment with Remand (Doc. 13) is

GRANTED.


       1
         The parties consented to proceed before the undersigned pursuant to 28 U.S.C. §
636(c) (Doc. 17).
       2. The Clerk is directed to enter judgment for Plaintiff with instructions that the

Commissioner’s decision is REVERSED under sentence four of 42 U.S.C. § 405(g) and the

case is REMANDED for further administrative proceedings consistent with the reasons stated

in the Commissioner’s motion.

       3. The Clerk is directed to close the case.

       DONE AND ORDERED in Tampa, Florida, this 9th day of January, 2019.




cc: Counsel of record




                                               2
